 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   LARRY CELESTINE,                                    Case No.: 2:17-cv-00597 - JLT
12                  Plaintiff,                           ORDER TO ALL COUNSEL OF RECORD AND
                                                         THE PARTIES TO APPEAR AND SHOW CAUSE
13          v.                                           WHY SANCTIONS SHOULD NOT BE IMPOSED
14   FCA US LLC,
15                  Defendant.
16
17          On July 15, 2019, the Court, court staff—two of which were redirected from their normal duties
18   in Fresno to assist in the trial—and the jury members were ready to proceed to trial, but no attorney or
19   party appeared. When the Courtroom Deputy Clerk telephoned plaintiff’s counsel, she was told that the
20   case settled on July 1, 2019.
21          The attorneys and the parties did not file a notice of settlement at that time. Despite that the
22   Court issued an order related to the jury trial on July 2, 2019 (Doc. 79), once again, the attorneys and
23   the parties did not file a notice of settlement. Despite the passage of two weeks since the case settled,
24   the attorneys and the parties did not file a notice of settlement.
25          Local Rule 160(a) provides,
26          When an action has been settled or otherwise resolved by agreement of the parties, or
            when any motion seeking general or interim relief has been resolved by agreement
27          outside of Court, and whether the action is pending in the District Court or is before an
            appellate court, it is the duty of counsel to immediately file a notice of settlement or
28          resolution.

                                                          1
 1   Local Rule 272 states,

 2          If for any reason attributable to counsel or parties, including settlement, the Court is
            unable to commence a jury trial as scheduled when a panel of prospective jurors has
 3          reported for voir dire, the Court may assess against counsel or parties responsible all or
            part of the cost of the panel.
 4
 5   Thus, all attorneys of record and the parties are ordered to appear on August 2, 2019 at 9:00 a.m. to

 6   show cause why they should not be sanctioned for the fees and expenses of summoning a jury, for the

 7   costs and expenses of extra court staff being on hand for the jury trial of this action, for the waste of

 8   judicial resources this conduct imposed and for their failure to comply with the Court’s Local Rules.

 9
10   IT IS SO ORDERED.

11      Dated:     July 15, 2019                                /s/ Jennifer L. Thurston
12                                                       UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
